Citation Nr: 9906960	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  97-29 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim for service connection for spondylolysis of L5 has been 
submitted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to March 
1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).

In a February 1998 VA Form 1-646, the veteran's 
representative indicated that the veteran had a chronic low 
back spasm, independent of his spondylolysis, resulting from 
active service.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In a March 1991 decision, the Board denied the reopening 
of the veteran's claim of entitlement to service connection 
for spondylolysis of L5 on the basis that there was no new 
and material evidence.

2.  The additional evidence added to the record since the 
March 1991 decision of the Board, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The decision of the Board in March 1991 denying the 
reopening of the claim of entitlement to service connection 
for spondylolysis of L5 is final.  38 U.S.C. §§ 3008, 4004 
(1988) (now 38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
1998)).

2.  New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
spondylolysis of L5.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.156(a), 20.1105 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a February 1985 decision, the Board denied service 
connection for a back disability on the basis that 
spondylolysis was not a disease or injury within the meaning 
of the applicable legislation and that the veteran did not 
have a low back disability that was incurred in or aggravated 
by service.  The evidence of record at the time of that Board 
decision included service medical records.  

Service medical records reveal that in August 1982 the 
veteran reported that he had had pain since June 1982.  He 
also indicated that he had had difficulty "humping hills" 
during boot camp.  The assessment was a back pain of an 
unknown etiology.  The veteran continued to complain of lower 
back pain in September 1982.  In early February 1983, x-rays 
revealed an abnormal L5.  Later that month, the veteran 
underwent a medical board examination.  The veteran reported 
that he had had back pain since 1977 when he had a football 
injury.  He indicated that he began to experience intolerable 
pain during boot camp when he was required to go up and down 
hills with a backpack.  On palpation of the lumbar spine, a 
step-off was felt between the fifth lumbar and the first 
sacral vertebrae, and there was tenderness in that area.  The 
neurologic examination revealed 2+ patellar reflexes, 2+ 
ankle reflexes, no Babinski sign, and normal motor testing.  
On sensory testing, the veteran had some hypesthesia of the 
dorsal and lateral aspects of the left foot and the anterior 
aspect of the right thigh.  X-rays revealed that there was 
bilateral spondylolysis of L5 and that there was no 
spondylolisthesis.  The diagnosis was bilateral spondylolysis 
of L5.  It was determined that the condition existed prior to 
service and that it was not aggravated during service.  

In March 1991, the Board denied the veteran's application to 
reopen the claim of entitlement to service connection for 
spondylolysis of L5 on the basis that new and material 
evidence had not been submitted.  The additional evidence of 
record at the time of that Board decision included the 
veteran's entrance examination and a transcript of an August 
1990 hearing held at the RO before a hearing officer.  The 
veteran's entrance examination revealed that the veteran had 
been hit in the right sacroiliac area in 1977 while playing 
football and that he was treated with manipulation and pills.  
It was noted that the veteran had a lordotic back.  The 
assessment was acute lumbosacral strain, which had resolved; 
the veteran was found to be qualified for enlistment.  At the 
August 1990 hearing, the veteran testified about the history 
of his back disorder.
 
In September 1991, the veteran's motion for reconsideration 
of the March 1991 Board decision was denied.

The evidence that the veteran has submitted since the March 
1991 Board decision includes a May 1989 VA treatment record 
and an October 1996 statement from a Dr. Cameron.  The May 
1989 VA treatment record reveals that the veteran had severe 
degenerative joint disease in the lumbar spine.  In his 
statement, Dr. Cameron indicated that, when he first treated 
the veteran in April 1990, the veteran had recently had a 
work-related injury and that the veteran then underwent a 
decompressive laminectomy and spine fusion at L5-S1 in 
December 1990.  The physician noted that he had reviewed some 
of the veteran's service medical records.  The doctor opined 
that the spondylolysis was a congenital abnormality, which 
pre-existed service, and that it was aggravated by service.  
In particular, Dr. Cameron indicated that during service the 
lesion became aggravated and painful and that the 
spondylolysis had been corrected by surgery.

Legal Criteria

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  
38 U.S.C.A. § 1131.  While congenital or developmental 
defects are not diseases or injuries within the meaning of 
the applicable legislation, any disability from a 
superimposed chronic acquired disease or injury during 
service may be considered for service connection.  See 
38 C.F.R. § 3.303(c) (1998); VAOPGCPREC 82-90 (1990).

Every veteran of peacetime service after December 31, 1946, 
should be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991).  
 
If there is peacetime service after December 31, 1946, clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
Medical facts and principles may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b) (1998).

When a claimant requests that a claim be reopened after an 
appellate decision and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made.  38 U.S.C. §§ 3008, 4004 (1988) (now 
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1998)).   New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of the evidence presented 
since the last final disallowance of the claim, the newly 
presented evidence does not need to be probative of all of 
the elements that are required to award a claim, but instead 
needs to be probative only as to each element that was a 
specified basis for the last disallowance.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  In this case, the veteran needs 
to present evidence that his preexisting back disorder is a 
disability within the meaning of the applicable legislation 
and that it was aggravated during active service.

Analysis

The statement of Dr. Cameron is new and material evidence.  
While noting that spondylolysis is congenital, Dr. Cameron 
indicated that it was aggravated during service.  This 
evidence is new, and it is also probative of whether the 
veteran's preexisting back disorder was aggravated during 
active service.  Whether spondylolysis actually can be 
aggravated is a medical question.  Accordingly, the 
additional evidence is so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim, and the claim of entitlement to service connection for 
spondylolysis of L5 is reopened. 


ORDER

The claim of entitlement to service connection for 
spondylolysis of L5 is reopened.


REMAND

In the above decision, the Board has determined that new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for spondylolysis 
of L5.  Since the Board has held on appeal that the claim has 
been reopened, the entire evidentiary record must accordingly 
be considered de novo.  As such, the case should be remanded, 
pursuant to the decision of the the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) in Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Also, additional development is necessary.  The pre-service 
medical records regarding the 1977 football injury and the 
post-service medical records regarding the 1990 injury are 
not of record.  Based on the information of record, the 
veteran may have filed a Workers' Compensation claim for the 
1990 injury.  Also, the only copy of the veteran's entrance 
examination appears to have been provided by the veteran and 
may be incomplete.  

In light of the above, this case is REMANDED to the RO for 
the following:

1.  The veteran should be asked to 
identify all treatment he has received 
for his back disorder, to include the 
names and addresses of all physicians and 
facilities that have treated or evaluated 
him both before and after active service, 
including all treatment related to the 
1977 pre-service football injury and 1990 
work-related injury.  He should also 
identity and provide the address of the 
physician who performed the pre-service 
contract orthopedic consultation for the 
Marine Corps.  The veteran should also be 
asked to provide the address of the B.D. 
Holt Company and to indicate whether he 
has ever filed a Workers' Compensation 
claim.  After obtaining appropriate 
authorization, the RO should attempt to 
obtain the records identified by the 
veteran that are not already in the 
claims file, specifically to include 
copies of all relevant records from the 
San Antonio, Texas, VA Medical Center and 
from Bruce M. Cameron, M.D.  

2.  The RO should request the veteran's 
complete original service medical records 
from the National Personnel Records 
Center and any other appropriate sources.  
The records should include any reports of 
the pre-service orthopedic consultation 
and the medical history questionnaire 
completed by the veteran at the time of 
entrance.  The veteran also should be 
asked for any additional service medical 
records and the report of the "special 
examination" he underwent prior to being 
accepted for service as referred to in 
his VA Form 9.  The RO must document all 
efforts to locate and retrieve the 
veteran's service medical records.

3.  The RO should obtain the veteran's 
release to obtain any pertinent records 
from B.D. Holt Company, relevant to an 
employment-related back injury incurred 
in or around April 1990.  The employer 
also should be asked whether the veteran 
filed a Workers' Compensation claim in 
regard to any back injury.

4.  The RO should obtain the medical 
records and decision in any Workers' 
Compensation claim filed by the veteran.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should provide the 
claims file and a separate copy of this 
remand to a board-certified orthopedic 
surgeon for an opinion as to the 
following: (1) Did the veteran's 
preexisting spondylolysis of L5 undergo a 
permanent increase in severity (rather 
than a temporary exacerbation of 
symptoms) in service and if so, (2) what 
constituted the increase and was the 
increase due to natural progression of 
the condition.  The specialist must state 
the rationale for the opinion.  

6.  The RO should then review the 
specialist's report.  If it is not 
responsive to the Board's instructions, 
it should be returned to the specialist 
as inadequate.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate de novo the claim 
of entitlement to service connection for 
spondylolysis of L5.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case containing all applicable laws and 
regulations not previously included and 
given the opportunity to respond thereto.  
No action is required of the appellant 
until he receives further notice.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

- 9 -


